Order entered June 29, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00307-CV

                                   JOHN GOIN, Appellant

                                               V.

                                  HOPE CRUMP, Appellee

                      On Appeal from the 95th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-13-03801-D

                                           ORDER
       Before the Court is appellee’s June 28, 2018 second opposed motion for extension of

time to file her brief. We GRANT the motion and ORDER the brief be filed no later than

August 8, 2018. We caution appellee that further extension requests will be disfavored.


                                                     /s/   DAVID EVANS
                                                           JUSTICE